Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-25 are allowed.  The closest prior art is Tabor (U.S. 20160053050) which exemplifies digested polyethylene terephthalate reacted with ricinoleic acid and adipic acid. See Examples 49-52 of Table 3.  Ricinoleic acid has one unsaturated which is not an [Symbol font/0x61],[Symbol font/0x62] unsaturation but is considered a reactive unsaturation because it is non-aromatic.  Adipic acid is taught as an additional dicarboxylic acid outside the required C9 – C18 range along with maleic / fumaric acid or itaconic acid.  ¶[0040] Maleic and fumaric acid are group together because they are geometric isomers and, therefore, can be considered to be one an [Symbol font/0x61],[Symbol font/0x62] unsaturated dicarboxylic acid.  There is no exemplified composition with maleic or fumaric acid and these acids are the only monomers which can be considered [Symbol font/0x61],[Symbol font/0x62] unsaturated monomer in the entire list of additional non-C9-C18 -range in ¶[0040]. While the adipic acid containing polyols of Tabor in Table 3 can be considered to read over the hydroxyl numbers and viscosities recited by Claims 1 and 12, Tabor is completely silent on the degree of reactive unsaturations as claimed in these claims.  As mentioned above, ricinoleic acid already contains one reactive unsaturation per acid monomer.  The amount of ricinoleic acid used in the examples with adipic acid constitutes a third to almost a half of the weight of the resulting polyols which suggests there is no an insignificant amount of ricinoleic acid.  In other words, one of ordinary skill in the art is reasonable suggest there may be many more than one reactive unsaturation per polyol molecule in the resulting polyols due to ricinoleic acid.   There is simply not enough information to suggest the amount of reactive 9-C18 dicarboxylic acids listed and replacement of some of the adipic acid with maleic / furmaric acid would only serve to increase the amount of reactive unsaturations in the resulting polyol.  Given the lack of disclosure of any kind of information on the amount of unsaturations from the ricinoleic acid in the resulting polyol coupled with the variable amount maleic /fumaric acid that would only add to the number of reactive unsaturations, it is unclear how one of ordinary skill in the art would arrive at polyols with reactive unsaturations in the claimed range or even at polyols with an overlap of unsaturations in the claimed range.  Even a teaching of a desirability of the number of reactive unsaturations in the claimed range or overlapping it to motivate one of ordinary skill in the art to practicing Tabor with it may not have a reasonable expectation of success because it may require amounts of ricinoleic acid (or equivalent) and/or maleic/fumaric acid that are not possible within the scope of Tabor.  Additionally, while Tabor does teach a variety of additional carboxylic acids that are not C9-C18 that can be used in practicing the invention, one of ordinary skill in the art would also have to decide to choose dicarboxylic acids that happen to be [Symbol font/0x61],[Symbol font/0x62] unsaturated dicarboxylic acid from the list.  To arrive at the claimed invention using Tabor, one of ordinary skill in the art would have to choose to practice Examples 49-52 by replacing some of the adipic acid with maleic / fumaric or itaconic acid out of all the other dicarboxylic acid shown and also not just fully substituting adipic acid with maleic / fumaric acid and also vary the amounts of the digested PET along with ricinoleic acid along with maleic / fumaric acid and adipic acid such that the number of reactive unsaturations in the resulting polyester, not taught or otherwise suggested by Tabor, would be in the recited range or even overlap it.  The number of decisions required to do 
The above analysis also applies to Claim 12 which does not recite the digested thermoplastic but does recite what can be considered a product of the digestion.  With respect to Claim 12, Mukerjee (U.S. 20160208044) teaches the reaction of digested polyesters, such as PET, with acrylates such as (meth)acrylic acid or (meth)acrylates via esterification or transesterification to give unsaturated derivatives of these polyester polyols. (¶[0068]) While (meth)acrylic acid and (meth) acrylates are an [Symbol font/0x61],[Symbol font/0x62] unsaturated monomers, such reactions are reasonably suggested to remove the hydroxyl group of the polyester polyol rendering making them no longer a polyol. Mukerjee has multiple similar teachings to Tabor and for the same reasons above, one of ordinary skill in the art would only arrive at the claimed invention using Mukerjeee through the benefit of hindsight.
Further with respect to Claim 12, Hazen (U.S. 20060160986) teaches unsaturated polyester resins made via the reaction of recycled polyethylene terephthalate, maleic anhydride, diethylene glycol, and propylene glycol along with phthalic anhydride. (See Examples)   Adipic and succinic acid are taught as saturated dicarboxylic acids that may be used along with others. (¶[0008])  Most importantly, Hazen teaches the polyesters are further reacted with a saturated monoalcohol which would make them non-polyols. (¶[0006] along with the examples). Hazen does not teach or suggest the amount of reactive unsaturation per polyol molecule either.  As 
Salsman (U.S. 7,157,139) teaches the reaction of PET, adipic acid, polyethylene glycol 500 and diethylene glycol to produce polyester polyols.  (See Example 4 which teaches glycolysis and breakdown of PET to lower viscosity).  Salsman is silent on the addition of unsaturated monomers, in particular [Symbol font/0x61],[Symbol font/0x62] unsaturated monomers, and as such is also silent on the amount of reactive unsaturation per molecule in the resulting polyols.  As addition of an unsaturated monomer to the polyols of Salsman would represent a significant change in how the polyols could be used or cured in Salsman due to the unsaturations, one of ordinary skill in the art would not have a reasonable expectation of success in modifying Salsman to use one while also arriving at the benefits of the invention of Salsman.  Further, there is no teaching or suggestion of the desired hydroxyl numbers or viscosity of the resulting polyester polyols of Salsman.  Therefore, arriving at the claimed invention via Salsman would require hindsight
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766